Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “deformation portion” of claim 1 together with the “nut” of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


Claims 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 8-9 recite “an annular nut fastened to the inner ring to form an axial stop for the cylindrical sleeve”.  Claim 1 previously recited a deformation portion on the inner ring.  There are no embodiments that disclose these two features together.  The right side of the inner ring is always shown as a shoulder.  Thus, the left side cannot be both a nut and a deformation portion. It is not clear how these two features would be combined into the same device.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6 and 10 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “the shoulder”. There is a lack of antecedent basis for this limitation in the claims.  Perhaps claim 6 should depend from claim 5 instead of claim 4.
Claim 10 recites “a plurality of deformation portions”.  Claim 1 previously recited a deformation portion.  It is unclear if these are the same or different deformation portions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Coombe U.S. 2018/0363704 in view of Charmillot U.S. 2016/0097425.
Re clm 1, Coombe discloses a spherical ball joint (Fig. 1) having an axis of rotation, the spherical ball joint comprising an inner ring (12), the inner ring having a central bore defining a cylindrical bore portion (12K), a portion of a radially outer surface of the inner ring forming an inner ring truncated spherical contact surface (12E), a cylindrical sleeve (20) located in the cylindrical bore portion, the cylindrical sleeve being configured to be mounted around a shaft, the cylindrical sleeve (copper alloy, [0045]) being made of a material different from that of the inner ring (titanium alloy; [0046]), the cylindrical sleeve having first and second cylindrical sleeve axial ends, an outer ring (14), a portion of a radially inner surface of the outer ring forming an outer ring truncated spherical contact surface (14K), the outer ring rotates about the axis of rotation relative to the inner ring by the outer ring truncated spherical contact surface sliding on the inner ring truncated spherical contact surface, a deformation portion (at 25, Fig. 3A), a contact area between the deformation portion and the cooperating element being askew to the axis of rotation (Fig. 3A).
Although Coombe does disclose the deformation portion, Coombe does not disclose the inner ring having a first inner ring axial end which forms a deformation portion, the deformation portion contacting the first cylindrical sleeve axial end to prevent the first cylindrical sleeve from 
Charmillot teaches a ring (18, Fig. 1) having a first ring axial end (right, for example) which forms a deformation portion (48B), the deformation portion contacting a first sleeve axial end (at 51) to prevent the first cylindrical sleeve from moving axially past the deformation portion, a contact area (where 48B contact 51, shown in Fig. 2) between the deformation portion and the cylindrical sleeve being askew to the axis of rotation.
Since both Coombe and Charmillot disclose retention means for spherical bearings, it would have been obvious to one of ordinary skill in the art to substitute shoulder and deformation portion arrangement of Coombe with that of the opposing deformation portions arrangement of Charmillot and provide the inner ring having a first inner ring axial end which forms a deformation portion, the deformation portion contacting the first cylindrical sleeve axial end to prevent the first cylindrical sleeve from moving axially past the deformation portion, a contact area between the deformation portion and the cylindrical sleeve being askew to the axis of rotation to achieve the predictable result of securely fastening the ring to the sleeve.  Additionally, providing the opposing deformation arrangement of Charmillot would further allow for the sleeve to be inserted from either axial end of the inner ring during assembly preventing improper assembly.
Re clm 2, Coombe further discloses the cylindrical sleeve is made of copper alloy ([0045 and [0046]).
Re clm 3, Coombe further discloses the cylindrical sleeve has a cylindrical outer surface (20E) mounted in and abutting the cylindrical bore portion of the inner ring (press fitting; [0013]).
Re clm 4, Coombe in view of Charmillot further discloses the deformation portion of the spherical ball joint is configured to retain the cylindrical sleeve in the inner ring to prevent axial movement of the cylindrical sleeve in a direction opposite to a direction of insertion of the 
Re clm 7, Coombe further discloses the inner ring has a second inner ring axial end (which axially protrudes outside the outer ring (both ends of 12 protrude axially from 14).
Re clm 11, the limitation “the deformation portion is formed by crimping” is a product-by-process limitation.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP § 2113. The claim does not further structurally define the deformation portion.
Re clm 12, Coombe in view of Charmillot further discloses the first cylindrical sleeve axial end comprises a chamfer (51, Fig. 1 of Charmillot) that abuts the deformation portion (48B of Charmillot) of the inner ring.
Re clm 13, the improvement of Charmillot further discloses the cylindrical outer surface of the cylindrical sleeve comprises a threaded portion (at 36) that cooperates with a corresponding tapped portion of the cylindrical bore portion of the inner ring.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Coombe U.S. 2018/0363704 in view of Charmillot U.S. 2016/0097425 as applied to claim 7 above, and further in view of Hagiwara U.S. 2020/0072281.
Coombe in view of Charmillot discloses all the claimed subject matter as described above.
Re clm 10, Coombe discloses a single, continuous deformation portion and thus does not disclose the first inner ring axial end comprises a plurality of deformation portions.

Since Coombe, Charmillot and Hagiwara all disclose deformation portions, it would have been obvious to one of ordinary skill in the art to substitute the continuous deformation portion of Coombe with the plurality of deformation portions of Hagiwara to achieve the predictable result of securely fastening bearing elements together. Additionally, the plurality of deformation portions are easier to deform into position, thus reducing the risk of damage to the bearing parts during assembly.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 6 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, if claim 6 depended from claim 5.

Response to Arguments
Applicant's arguments filed 16 November 2020 have been fully considered but they are not persuasive. 
Coombe in view of Charmillot
Applicant argues that it would not be obvious to one of ordinary skill in the art to modify Coombe in view of Charmillot because Charmillot’s outer ring sleeves are on a radially outer portion of the outer ring and do not contact the shaft.  Such an argument is irrelevant to the rejection as applied above.  Specifically, the rejection proposes substitution the flange/shoulder and deformation portion fastening arrangement of Coombe for the double deformation fastening arrangement (double meaning a deformation portion on each axial side) of Charmillot.  Thus, one of ordinary skill in the art would indeed look to any spherical bearing for connection means In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Put another way, Charmillot is not used to teach the location of the fastening arrangements since that is already taught by Coombe.  Rather, Charmillot is merely used to teach the type of fastening arrangement. Applicant further argues that Charmillot teaches away from Applicant’s claimed invention, however, this has nothing to do with the combination of Coombe and Charmillot. Teaching away applies only to the references being applied, and not to the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664.  The examiner can normally be reached on Monday-Thursday from 6-4 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN B WAITS/Primary Examiner, Art Unit 3656